       Case 2:15-cr-00008-KS-MTP Document 75 Filed 07/20/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                              CRIMINAL NO. 2:15-CR-8-KS-MTP

DARRYL A. JACKSON



                                        ORDER

      On May 7, 2015, Defendant plead guilty to conspiracy to possess 50 grams or

more of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 846.

On July 23, 2015, the Court sentenced him to 240 months of imprisonment followed

by five years of supervised release. On April 20, 2020 – after serving approximately

a quarter of his sentence – Defendant filed a Motion [66] seeking compassionate

release under 18 U.S.C. § 3582(c)(1)(A) because of the COVID-19 pandemic. The

Government opposes the motion.

      Under 18 U.S.C. § 3582, the Court may reduce a term of imprisonment after

considering the factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission .

. . .” 18 U.S.C. § 3582(c)(1)(A). Defendant has the burden of demonstrating that he

meets the requirements for compassionate release. United States v. Whirl, 2020 WL

3883656, at *1 (S.D. Miss. July 9, 2020).

                                            1
      Case 2:15-cr-00008-KS-MTP Document 75 Filed 07/20/20 Page 2 of 5




      The Sentencing Commission’s guidelines provide, in relevant part, that the

Court may reduce a term of imprisonment, after considering the factors set forth in

18 U.S.C. § 3553(a), if (1) “[e]xtraordinary and compelling reasons warrant the

reduction;” (2) “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13.   The   Sentencing    Commission’s     application   notes provide    that   an

“extraordinary and compelling reason” exists if “[t]he defendant is suffering from a

terminal illness . . . .” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(i).

Likewise, the standard is met if:

      The defendant is

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious function or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because
             of the aging process,

      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(ii). The notes also

provide that certain circumstances related to the defendant’s age and family

circumstances can meet the standard. U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 cmt. n. 1(B)-(C).

      Defendant claims to have contracted COVID-19, but he is presently

                                           2
      Case 2:15-cr-00008-KS-MTP Document 75 Filed 07/20/20 Page 3 of 5




asymptomatic and admits there is a high probability that his test yielded a false

positive. He argues that the COVID-19 pandemic presents an “extraordinary and

compelling” reason to reduce his term of imprisonment. He contends that the virus’s

transmission rate, the conditions of imprisonment that prevent him from avoiding

exposure, and his status as a chronic smoker combine to create a serious risk to his

health and safety. Defendant also argues that he is not a danger to the safety of any

other person or the community, and that supervised release would be sufficient to

mitigate any such risk.

      First, the Court finds that Defendant has not demonstrated that there is an

“extraordinary and compelling” reason to reduce his term of imprisonment.

Defendant’s status as a smoker is not sufficient to meet the standard imposed by the

Sentencing Guidelines. See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.

1(A)(ii). Courts in this Circuit have found that defendants who are not suffering from

a terminal illness, serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of aging do

not meet the standard imposed by the Sentencing Commission’s policy statements.

See, e.g. United States v. Takewell, 2020 WL 4043060, at *3 (W.D. La. July 17, 2020);

United States v. Washington, 2020 WL 4000862, at *5 (E.D. La. July 15, 2020); United

States v. Clark, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020); United States v.

Vasquez, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020); United States v. Johnson,

2020 WL 3962284, at *3 (S.D. Tex. July 13, 2020); United States v. Dodd, 2020 WL


                                          3
       Case 2:15-cr-00008-KS-MTP Document 75 Filed 07/20/20 Page 4 of 5




3893695, at *4 (E.D. Tex. July 10, 2020); United States v. Reeves, 2020 WL 3895282,

at *3 (N.D. Tex. July 10, 2020); United States v. Whirl, 2020 WL 3883656, at *3 (S.D.

Miss. July 9, 2020). As this Court has stated, “[p]reexisting medical conditions that

place a defendant at increased risk for serious illness from COVID-19 are not in and

of themselves sufficient to establish extraordinary and compelling reasons justifying

a reduction in sentence.” United States v. McLin, 2020 WL 3803919, at *3 (S.D. Miss.

July 7, 2020).

      Moreover, “general concerns about possible exposure to COVID-19 do not meet

the criteria for extraordinary and compelling reasons for a reduction in sentence . . .

.” Takewell, 2020 WL 404360 at *4. “[T]he mere existence of COVID-19 in society”

and, consequently, the prison system “cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan).

      The Court also finds that Defendant has not demonstrated that he would not

be a danger to the safety of any other person or to the community if released.

According to Defendant’s presentence report [46], he traveled from California to

Mississippi for the express purpose of distributing methamphetamine. Investigators

found numerous text messages with a known narcotics distributor in California on a

phone belonging to Defendant, and they found over 382 grams of methamphetamine

in a vehicle belonging to his coconspirator. The scheme to ship methamphetamine


                                           4
       Case 2:15-cr-00008-KS-MTP Document 75 Filed 07/20/20 Page 5 of 5




from California and distribute it in Mississippi was Defendant’s idea. Defendant also

has number of prior convictions in California, including burglary, three separate

convictions for possession of a controlled substance, and receipt of stolen property. He

committed the offense for which he is currently sentenced while on probation. In

short, Defendant has not provided the Court with any reason to believe he would

deviate from this pattern of criminal activity if released.

      In summary, the Court certainly takes the COVID-19 pandemic seriously, but

it “cannot release every prisoner at risk of contracting COVID-19 because the Court

would then be obligated to release every prisoner.” United States v. Koons, 2020 WL

1940570, at *4 (W.D. La. Apr. 21, 2020). As noted above, “[g]eneral concerns about

the spread of COVID-19 or the mere fear of contracting an illness in prison are

insufficient grounds to establish the extraordinary and compelling reasons necessary

to reduce a sentence.” Id. at *5. For all the reasons provided above, the Court denies

Defendant’s Motion for Compassionate Release [66].

      SO ORDERED AND ADJUDGED this 20th day of July, 2020.

                                                     /s/ Keith Starrett
                                                               KEITH STARRETT
                                                UNITED STATES DISTRICT JUDGE




                                           5
